IN THE COURT OF APPEALS OF IOWA

                                  No. 13-0903
                           Filed September 17, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PEDRO OLEA CAMACHO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Mark D. Cleve

(motion to suppress) and Thomas G. Reidel (trial and sentencing), Judges.



      Pedro Olea Camacho appeals his conviction.            REVERSED AND

REMANDED.



      Kent A. Simmons, Davenport, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Alan Ostergren, County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                           2


VAITHESWARAN, P.J.

         Pedro Oleo Camacho appeals his judgment and sentence for six counts of

second-degree sexual abuse.          He contends the district court should have

suppressed statements he made to police following his arrest.

    I.      Background Facts and Proceedings

         A teenager was admitted to a hospital after overdosing on sleeping pills.

When asked why she took the pills, she said she was sexually assaulted as a

young child. She identified the perpetrator as Camacho.

         A sergeant with the Muscatine County Sheriff’s office began an

investigation which led to the filing of a complaint against Camacho and the entry

of an attorney’s appearance on his behalf. On discovering that Camacho did not

live in Iowa, the sergeant asked the county attorney what to do. He advised her

to continue investigating.

         The investigation uncovered similar complaints by the teenager’s older

sister. Camacho was arrested and returned to Iowa.

         On his arrival in Muscatine, Camacho was interrogated at the jail. The

interrogation was audio-recorded.        The sergeant conducted the interrogation

entirely in English. Camacho’s native language is Spanish.

         After some preliminary questions, the sergeant read Camacho his

Miranda1 rights in English. Camacho responded, “Well, I got my lawyer, but I

don’t know when, when I go to court. I don't know when.” The sergeant then

1
  In Miranda v. Arizona, 384 U.S. 436, 479 (1966), the United States Supreme Court
held that a suspect subjected to custodial interrogation must be warned of “the right to
remain silent,” anything said “can be used against [the suspect] in a court of law,” “the
right to the presence of an attorney,” and if the suspect “cannot afford an attorney one
will be appointed . . . prior to any questioning” if so desired.
                                           3


said, “Okay, Okay.     Um, you’re willing to talk to me? Yes?.”         There was no

audible answer.

       Camacho signed a waiver of his Miranda rights and the sergeant

questioned him about the sex abuse allegations. During the questioning, the

sergeant told Camacho they had DNA samples that implicated him.                    This

statement was false. Camacho provided an explanation of how his semen might

have been found on the children. His explanation did not include a confession to

the crimes.

       At this juncture, the sergeant asked Camacho to draft and sign an

“apology” letter.   Camacho responded that he could not write English.             The

sergeant suggested statements for inclusion in the letter, confirmed them with

Camacho, and wrote them down. She then read the full statement to Camacho

and had him sign it.

       Camacho entered an initial appearance the following day. A subsequent

order noted his retention of the same attorney who previously entered an

appearance.

       The State charged Camacho with six counts of second-degree sexual

abuse. Camacho moved to suppress the recorded statement and the letter.2 He

asserted the evidence was obtained in violation of his right against self-

incrimination and right to counsel guaranteed by the Fifth, Sixth, and Fourteenth

Amendments to the United States Constitution, as well analogous rights under



2
 The motion was untimely, but the prosecutor advised the court that neither he nor
defense counsel became aware of the recording until shortly before the motion was filed.
For that reason, he did not interpose an objection to the late filing.
                                         4


Article I, sections 8, 9, and 10 of the Iowa Constitution. Following an evidentiary

hearing, the Court denied the motion.

         The letter and the recording were admitted during the State’s case-in-

chief.   After the State presented its case, Camacho testified and essentially

retracted the explanation he gave during the interrogation.          A jury found

Camacho guilty of all six counts of second-degree sexual abuse. The district

court imposed sentence and this appeal followed.

I.       Suppression Ruling

            A. Fifth Amendment to the U.S. Constitution.

         “The Miranda warnings protect a suspect’s Fifth Amendment right against

self-incrimination ‘ensuring that [] suspects know[] that [t]he[y] may choose not to

talk to law enforcement officers, to talk only with counsel present, or to

discontinue talking at any time.’” State v. Ortiz, 766 N.W.2d 244, 249 (Iowa

2009) (quoting Colorado v. Spring, 479 U.S. 564, 574 (1987)). Miranda requires

“meaningful advice to the unlettered and unlearned in language which [the

suspect] can comprehend and on which [the suspect] can knowingly act.” State

v. Blanford, 306 N.W.2d 93, 96 (Iowa 1981) (citing Coyote v. United States, 380
F.2d 305, 308 (10th Cir. 1967)).      While no strict formulation is required, the

“crucial test is whether the words in the context used, considering the age,

background and intelligence of the individual being interrogated, impart a clear

understandable warning of all of his rights.” Id.

         Camacho contends that, because English is not his native language, the

sergeant should have given him the Miranda warnings in Spanish. Reviewing
                                        5


the totality of the circumstances, including the recording, we agree with the

district court that Camacho had

       a very good command of spoken English, and that during the
       course of the interview he was consistently able to engage in a
       genuine two-way conversation with [the sergeant] in English,
       although he does have a heavy Spanish accent which sometimes
       required [the] [s]ergeant [] to ask him to repeat certain words.

Given Camacho’s conversance with the English language, the sergeant had no

obligation to use the Spanish translation of the warnings she concededly had in

her possession.

       Camacho next points to the speed at which the warnings were read to

him. We agree the sergeant proceeded through the warnings at a fast clip. But

the warnings were clear and intelligible to someone who spoke and understood

English and Camacho acknowledged he understood his rights.

       We are left with Camacho’s assertion that the sergeant should have

clarified the scope of his right to counsel after he stated he had a lawyer but did

not know when he was going to court. This statement, it is contended, raises

doubts about whether Camacho understood he was entitled to the presence of a

lawyer “at the jail for questioning.”

       Absent an unequivocal assertion of a right to counsel, an officer does not

have a Fifth Amendment obligation to stop interrogating a suspect. See Davis v.

United States, 512 U.S. 452, 459 (1994)).

       [T]he suspect must unambiguously request counsel. . . . [The
       suspect] must articulate [a] desire to have counsel present
       sufficiently clearly that a reasonable police officer in the
       circumstances would understand the statement to be a request for
       an attorney. If the statement fails to meet the requisite level of
       clarity, Edwards [v. Arizona, 451 U.S. 477 (1981)] does not require
       that the officers stop questioning the suspect.
                                         6

Id.; see also State v. Harris, 741 N.W.2d 1, 7 (Iowa 2007) (holding suspect’s

statement, “I don’t want to talk about it. We’re going to do it with a lawyer. That’s

the way I got to go,” was a clear and unequivocal request for counsel); State v.

Morgan, 559 N.W.2d 603, 608 (Iowa 1997) (holding “I think I need an attorney”

insufficient to invoke right to counsel). When a suspect makes an ambiguous or

equivocal request for counsel, the Fifth Amendment does not require an officer to

“ask clarifying questions,” although these types of questions “will often be good

police practice.” Davis, 512 U.S. at 461.

       Appellate counsel concedes Camacho’s statement “certainly did not

express an unequivocal decision to have his attorney present at the jail.” In light

of this concession, the sergeant had no Fifth Amendment obligation to stop

questioning him or to ask clarifying questions before proceeding with questioning.

       We turn to whether Camacho’s waiver of his right to counsel was knowing,

intelligent, and voluntary. See Ortiz, 766 N.W.2d at 252; State v. Hajtic, 724
N.W.2d 449, 453-54 (Iowa 2006). To make this determination, “we must inquire

if the suspect knew that he or she did not have to speak to the police without

counsel and understood that statements provided to the police could be used

against him or her.” Ortiz, 76 N.W.2d at 252.

       Camacho came to the United States in the early 1980’s and, as noted,

was able to speak and understand English. He received accurate and intelligible

Miranda warnings that he acknowledged he understood, and he signed a waiver

of his Miranda rights. Although the officer used deceit, the deception occurred

after Camacho waived his rights. Under the totality of the circumstances, we
                                          7

conclude Camacho’s waiver of his Miranda rights was knowing, intelligent, and

voluntary.

             B. Article I, Section 9 of the Iowa Constitution

      Camacho next contends Article I, section 9 of the Iowa Constitution

requires “a meaningful conversation . . . between the officer and detainee,”

including an explanation that “the suspect has a right to have counsel present

before and during police interrogation.” The Iowa Supreme Court addressed this

issue in Morgan, as follows:

      As a final challenge to the confession evidence, Morgan asks this
      court to impose, under the due process clause of the Iowa
      Constitution, a requirement that police must ask clarifying questions
      when faced with an equivocal request to consult with counsel and
      that suspect interrogations must, where feasible, be recorded.
      Requiring law enforcement personnel to record interrogations or to
      ask such clarifying questions are issues that may be argued both
      pro and con as matters of public policy. We are confident,
      however, that such procedures are in no way mandated by any
      provision in the Iowa Constitution. We reject Morgan's contention
      that they are.

Morgan, 559 N.W.2d at 609. Morgan is controlling.

      Camacho acknowledges Morgan but cites a special concurrence in State

v. Effler, 769 N.W.2d 880, 897 (Iowa 2009), characterizing Morgan as “wobbly

precedent that may not survive a direct attack.”

      Effler does not overrule Morgan. Addressing a challenge to the district

court’s denial of a motion to suppress a confession, the opinion failed to garner a

majority of votes. Because six justices were equally divided on the question of

whether the defendant’s request for counsel was equivocal and whether the

officer needed to ask clarifying questions, the district court’s ruling was affirmed
                                          8


by operation of law.     While certain justices wrote separate opinions, those

opinions carry no precedential weight.

       We are left with Morgan, which explicitly rejected the argument Camacho

now raises. We conclude Article I, section 9 of the Iowa Constitution did not

require the sergeant to ask Camacho clarifying questions to determine whether

he wished to have counsel present during the interrogation.

          C. Sixth Amendment Right to Counsel

       The Sixth Amendment to the United States Constitution guarantees an

accused the right “to have the assistance of counsel for his defence.” The right

attaches upon the initiation of adversarial criminal proceedings.      State v.

Peterson, 663 N.W.2d 417, 426 (Iowa 2003). After the right attaches, the State

may not deliberately elicit incriminating statements from the defendant absent

counsel or a valid waiver. Id. (citing Kuhlmann v. Wilson, 477 U.S. 436, 456-61

(1986)). The relevant inquiry for our purposes is (1) had the right to counsel

attached at the time of the Camacho’s interrogation, and if so, (2) did Camacho

effectively waive his right to counsel? Id. at 426.

       The State’s assertion notwithstanding, Camacho’s right to counsel had

attached at the time of the interrogation. See State v. Johnson, 318 N.W.2d 417,

434 (Iowa 1982) (concluding sixth amendment right to counsel attached prior to a

second interview, which took place after a complaint was filed and a warrant

procured at the county attorney’s behest). The State filed a complaint almost

three weeks before the interrogation.         An attorney for Camacho filed an

appearance two weeks before the interrogation.         An arrest warrant on a

complaint was signed by a magistrate eleven days before the interrogation.
                                          9


Camacho was arrested pursuant to the warrant on the day he was interrogated.

Finally, the county attorney was apprised of the investigation and provided input

during its early stages. As the district court found,

       the State had made a firm decision to institute adversarial criminal
       proceedings against the Defendant at the time the interview was
       effected, and that in combination with the prosecutor’s significant
       prior involvement in the case, the Defendant’s Sixth Amendment
       right to counsel had attached at the time he was interviewed.

       We turn to whether Camacho knowingly, intelligently, and voluntarily

waived his sixth amendment right to counsel. See Montejo v. Louisiana, 556
U.S. 778, 786 (2009) (“Our precedents also place beyond doubt that the Sixth

Amendment right to counsel may be waived by a defendant, so long as

relinquishment of the right is voluntary, knowing, and intelligent.”).

       “[W]hen a defendant is read his Miranda rights (which include the right to

have counsel present during interrogation) and agrees to waive those rights, that

typically does the trick [under the Sixth Amendment], even though the Miranda

rights purportedly have their source in the Fifth Amendment.” Id. at 786-787.

The reason for accepting the Fifth Amendment waiver in the Sixth Amendment

context is as follows:

       “As a general matter . . . an accused who is admonished with the
       warnings prescribed by this Court in Miranda . . . has been
       sufficiently apprised of the nature of his Sixth Amendment rights,
       and of the consequences of abandoning those rights, so that his
       waiver on this basis will be considered a knowing and intelligent
       one.”

Id. (quoting Patterson v. Illinois, 487 U.S. 285, 296 (1988)).           As the Court

explained:

             What matters is that these cases . . . protect the right to have
       counsel during custodial interrogation—which right happens to be
                                       10

       guaranteed (once the adversary judicial process has begun) by two
       sources of law. Since the right under both sources is waived using
       the same procedure, Patterson, supra, at 296, 108 S. Ct. 2389,
       doctrines ensuring voluntariness of the Fifth Amendment waiver
       simultaneously ensure the voluntariness of the Sixth Amendment
       waiver.

Id. at 795.

       We have already found that Camacho knowingly, voluntarily, and

intelligently waived his Fifth Amendment rights. Based on that conclusion, we

further conclude he knowingly, voluntarily, and intelligently waived his right to

counsel under the Sixth Amendment.

       The real question Camacho raises is whether the waiver was valid. Citing

State v. Newsom, 414 N.W.2d 354, 358-59 (Iowa 1987), Camacho argues the

waiver was not valid because the sergeant “initiated further questioning after

learning [he] was represented.”

       Newsom did indeed hold that “the State’s further interrogation of the

defendant, when he was represented by counsel affirmatively circumvented

defendant’s sixth amendment rights,” nullifying “any waiver that defendant may

have made.” Newsom, 414 N.W.2d at 359. However, Newsom partially relied on

a United States Supreme Court opinion that has since been overruled. See

Montejo, 556 U.S. at 794-95, 797 (overruling Michigan v. Jackson, 475 U.S. 625

(1986)).

       In Jackson, the United States Supreme Court held, “if police initiate

interrogation after a defendant’s assertion, at an arraignment or similar

proceeding, of [the] right to counsel, any waiver of the defendant’s right to

counsel for that police-initiated interrogation is invalid.” 475 U.S. at 636. The
                                             11

Montejo Court rejected this prophylactic rule, stating: “The upshot is that even on

Jackson's own terms, it would be completely unjustified to presume that a

defendant's consent to police-initiated interrogation was involuntary or coerced

simply because he had previously been appointed a lawyer.” Montejo, 556 U.S.

at 792. The Court minced no words in holding “Michigan v. Jackson should be

and now is overruled.” Id. at 797. While the Court’s reasoning was partially

pegged to the fact that Montejo did not voluntarily elect to retain counsel but was

automatically appointed counsel—which is not the case here3—the Court also

found the prophylactic rule of Jackson unnecessary in light of existing Fifth

Amendment protections.4

       The Court’s overruling of Jackson calls into question Newsom’s holding

under the Sixth Amendment. Accordingly, we decline to rely on Newsom’s Sixth

Amendment analysis to hold that Camacho’s waiver of his Sixth Amendment

right to counsel was invalid.




   3
      The record reveals that Camacho made an election to retain counsel the day after
the filing of the first complaint. The attorney was privately paid.
    4
      See generally United States v. Rojas, 553 F. App’x. 891, 893-94 (11th Cir. 2014)
(“Although he attempts to distinguish his case from Montejo based on the fact that he
retained private counsel, rather than having an attorney appointed for him, the distinction
is irrelevant. The Court in Montejo emphasized a defendant's ability to clearly assert,
and thus sufficiently safeguard, his right to counsel at any critical stage following
indictment, and it rejected the notion that the acquisition of counsel affected the ability or
rendered it irrelevant. Likewise, Rojas's retention of counsel in no way limited his ability
to clearly express a desire to have his attorney present for the post-arrest interview.”)
(internal citations omitted); Jonathan Witmer-Rich, Interrogation and the Roberts Court,
63 Fla. L. Rev. 1189, 1229 (2011) (“The Montejo Court’s overruling of Jackson has
dramatically opened up the doctrinal landscape. It is now unclear whether there is any
Edwards-type rule in the Sixth Amendment context for a charged defendant not in
custody.”).
                                            12


           D. Article I, Section 10 of the Iowa Constitution Claims

       Camacho next claims the sergeant violated his right to counsel under

Article I, section 10 of the Iowa Constitution by continuing to question him after

he told her he had a lawyer. The Iowa Supreme Court directly addressed this

issue in Newsom. The court stated:

               We also agree with defendant’s claims under the Iowa
       Constitution. Independent of our sixth amendment analysis, we find
       that defendant's right to counsel under the Iowa Constitution, article
       I, section 10, was also violated. In so doing, we rely on our own
       interpretation of our state constitution. We broadly construe this
       provision to effectuate its purpose, which was to correct the
       imbalance between the position of an accused and the powerful
       forces of the State in a criminal prosecution. . . . An accused that is
       represented by counsel should not be subjected to a tug-of-war
       between defense counsel and agents of the State. We hold that
       our constitution prohibits agents of the State from initiating any
       conversations or dealings with an accused concerning the criminal
       charge on which representation of counsel had been sought. A
       violation of this prohibition by the State shall preclude any waiver,
       by an accused, of the right to counsel.

Newsom, 414 N.W.2d at 359 (emphasis added). Because the court decided the

Iowa constitutional issue “independent[ly]” of its Sixth Amendment analysis,

Montejo does not call this portion of the opinion into question. Accordingly, we

agree with Camacho that the court’s holding under the Iowa Constitution is

directly on point and is controlling.5

       We reach this conclusion notwithstanding the State’s assertion that this

court’s holding in State v. Findling, 456 N.W.2d 3 (Iowa Ct. App. 1990) is

inconsistent with Newsom. In Findling, the court was asked to decide whether a

suspect’s waiver of his Miranda rights was sufficient to waive his right to counsel

5
   See State v. Bevel, 745 S.E.2d 237, 246 (W. Va. 2013) (“[A]lthough Montejo has
altered the benefits of the right to counsel on the federal level, it has not changed the
right in such a way that conflicts with the right as guaranteed by [our State precedent].”).
                                         13


under Article I, section 10 of the Iowa Constitution. 456 N.W.2d at 6. Although

the court cited Newsom, it did so only for the proposition that we broadly

construe the state constitutional right to effectuate its purpose. Id. The court

adopted the “rationale and ruling” of the United States Supreme Court in

Patterson v. Illinois, 487 U.S. 285 (1988), and concluded “the Miranda warning

sufficiently informed Findling of his right to counsel under the state constitution.”
456 N.W.2d at 7.

       This was not the issue in Newsom. There, the court was asked to decide

whether the Iowa Constitution prohibited agents of the State from initiating

conversations with an accused once the right to counsel attached. Newsom, 414
N.W.2d at 357. The court answered yes to this question. Id. at 359. Findling did

not call this holding into question.

       Based on Newsom, we conclude the sergeant violated Camacho’s right to

counsel guaranteed by Article I, section 10 of the Iowa Constitution when she

continued to question Camacho after she learned he had a lawyer.               While

Newsom recognized an accused could elect to initiate conversation with the

police after the right to counsel attached, the court imposed “a heavy standard of

proof on the State to prove that the defendant initiated further conversation.” 414
N.W.2d at 359. We are not convinced the State satisfied the heavy standard

because the sergeant, not Camacho, initiated substantive questioning after

Camacho said, “Well, I got my lawyer, but I don't know when, when I go to court.

I don't know when." While she asked Camacho whether he was willing to talk,

she did not receive an audible answer to this question before proceeding.
                                         14


       Because the sergeant initiated a substantive conversation following

Camacho’s disclosure that he had an attorney, the evidence of the interrogation

should have been suppressed. Our conclusion would also require suppression

of the apology letter dictated toward the end of the interrogation.

          E. Harmless Error

       The State contends even if Camacho’s federal or Iowa right to counsel

was violated, the error was harmless. “To establish harmless error, the State

must ‘prove beyond a reasonable doubt that the error complained of did not

contribute to the verdict obtained.’”    Peterson, 663 N.W.2d at 431 (quoting

Chapman v. California, 386 U.S. 18, 24 (1967)). There are two steps in the

harmless error analysis:

       First, the court asks what evidence the jury actually considered in
       reaching its verdict. Second, the court weighs the probative force
       of that evidence against the probative force of the erroneously
       admitted evidence standing alone. This step requires the court to
       ask “whether the force of the evidence is so overwhelming as to
       leave it beyond a reasonable doubt that the verdict resting on that
       evidence would have been the same without the erroneously
       admitted evidence.”

State v. Walls, 761 N.W.2d 683, 686-87 (Iowa 2009) (internal citations omitted).

       The State was required to prove that Camacho performed sex acts with

children under the age of twelve.        The State called the two complaining

witnesses. The younger testified that, when she was five years old, she lived

with her grandmother and Camacho. She provided a detailed description of sex

acts Camacho performed on her while her grandmother was at work. The older

child similarly testified that Camacho performed sex acts on her when she was

six to nine years old.
                                       15


      A physician testified the older child visited a hospital for urinary tract

infections. She opined that urinary tract infections could be caused by digital

penetration of the genitals and fondling, but she acknowledged the infections

also could have been caused by non-criminal conduct.

      This duly admitted evidence was probative of sexual abuse but, for

constitutional harmless error purposes, the State is obligated to prove beyond a

reasonable doubt that “there is ‘no reasonable possibility’ the falsely admitted

statements contributed to the conviction.” Walls, 761 N.W.2d at 688 (quoting

Peterson, 663 N.W.2d at 434).      The children testified to events occurring a

decade earlier. The physician’s testimony was equivocal at best.

      The interrogation evidence admitted during the State’s case-in-chief

altered the landscape. After the sergeant deceived Camacho into believing the

police had DNA evidence implicating him, Camacho said he might have

inadvertently transferred his DNA to the children when he showered them

following sex with his wife. He apologized for taking showers with them, washing

them, and touching their private parts. While he did not confess to the crimes,

his incendiary explanation could only be viewed as highly probative on the

question of whether he committed sex acts with the children.

      The State points out, however, that Camacho elected to testify in his

defense, was impeached with his prior statement, and “substantively confirmed

most of what was contained on the tape, making its admission duplicative and,

thus, harmless.” We recognize a statement to police taken in violation of the

right to counsel can be admitted to impeach a defendant’s inconsistent trial

testimony. See Michigan v. Harvey, 494 U.S. 344, 350-51 (1990). But we are
                                       16


still obligated to evaluate the probative force of the erroneously admitted

evidence. Walls, 761 N.W.2d at 686-88. See also People v. Polk, 118 Cal. Rptr.
3d 876, 889 (Cal. App. 1 Dist. 2010) (“[P]rejudice should be evaluated on the

basis of the evidence actually presented, while excluding the improperly admitted

evidence.”)

      On direct examination, Camacho referred to certain potentially inculpatory

portions of his prior statement but, contrary to the State’s assertion, he did not

“confirm” those portions. He denied taking showers with the children, denied

doing anything inappropriate when he gave them baths, denied that the children

slept in this bed, denied having semen on his hand and touching one of the girls,

and denied having any sexual contact with either of the children.      While the

prosecutor impeached him with certain assertions he made in his prior statement,

he only covered a fraction of the entire conversation and he may have been

precluded from admitting the statement had it not already been admitted during

the State’s case-in-chief. See Iowa R. Evid. 5.608(b) (precluding admission of

extrinsic evidence for impeachment purposes). We conclude the discussion of

the prior statement in the defense case did not duplicate the contents of the

audio recording.

      As in Walls, the importance of Camacho’s interrogation statement cannot

be overstated. In closing argument the prosecutor said:

      The innocent man who is asked can you—what would you say if I
      told you we found your semen on these girls would say, that’s a
      mistake. You can’t possibly have found that. I have no idea what
      you’re talking about. The guilty man tries to come up with some
      explanation as to, oh, they found my semen. Well, what am I
      gonna say?
                                       17


            And he comes up off the seat of his pants with this story
      about having semen on his hand and touching the girls. The
      innocent man doesn’t do that. The guilty man does.

While the prosecutor went on to characterize the statement as “extra . . . icing,”

he did not move to the cake. Within moments he said, “[T]he very fact that

[Camacho] felt the need to explain how his semen could have been on both girls

goes a long way to feeling comfortable that we are beyond his presumption of

innocence based on the evidence that we have heard.”                He continued,

“[Camacho’s] the one who comes up with the showering. He’s the one who’s

searching for an explanation as to how the semen could be there.”

      Based on this record, we conclude the State failed to prove the admission

of the interrogation evidence during the State’s case-in-chief was harmless error.

We reverse and remand for a new trial. In light of our conclusion, we find it

unnecessary to address the remaining issues raised by Camacho.

      REVERSED AND REMANDED.